DETAILED ACTION
Response to Amendment
	The Amendment filed February 9, 2022 has been entered. Claims 1-3, 7-10, 15-17, and 21 remain pending in the application. Claims 4, 11, and 18 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed November 10, 2021.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8, and 15 are objected to for minor informalities.
Claims 1-3, 7-10, 15-17, and 21 are rejected under 35 U.S.C. 112(b) as unpatentable.	
Claims 1-3, 7-10, 15-17, and 21 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the claims recite “providing the write request to a a first persistent memory device” and should recite “providing the write request to a first persistent memory device.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 15-17, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, and 15 recite “receiving, via a first storage processor or a second storage processor.” The independent claims further recite “providing the write request to a a first persistent memory device of the persistent memory write cache via a first remote direct memory access (RDMA) write operation from the storage processor directly to the first persistent memory device of the persistent memory write cache; and providing the write request to a second persistent memory device of the persistent memory write cache via a second RDMA write operation from the storage processor directly to the second persistent memory device of the persistent memory write cache.” It is not clear whether the “the storage processor” is referring the first of the second storage processor. For examination, “the storage processor” will be interpreted as the storage processor the receives the write request.
Independent claims 1, 8, and 15 recite “in response to determining the first storage processor is unavailable, accessing write cache data associated with the first storage processor to the second storage processor, the first storage controller, and the second storage controller.” There is insufficient antecedent basis for “the first storage controller” and “the second storage 
Claims 2-3, 7, 9-10, 16-17, and 21 depend from rejected base claims and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2019/0082010) and Marripudi et al. (US 2018/0052745).
Regarding claim 1, Friedman et al. disclose: 
A computer-implemented method comprising: 
receiving, via a first storage processor (FIG. 1 Server S1 24; [0037] servers 24 and/or storage controllers 36 comprise general-purpose processors, which are programmed in software to carry out the functions described herein) or a second storage processor of a storage system (FIG. 1 Server S2 24; [0037]), a write request for writing a data portion (FIG. 4 Step 120 Receive write request from application) to a storage array enclosure of non-volatile memory express (NVMe) drives ([0027] each storage device 28 is a multi-queue storage device, e.g., an NVMe SSD) communicatively coupled to and physically separated in a different enclosure from the first storage processor or the second processor (FIG. 1 Storage Device Enclosure 30 containing Storage Device Array 28, which is separate from Servers S1 and S2), wherein the write request is received from a host ([0025] System 20 comprises multiple servers 24 (also referred to as hosts) denoted S1 . . . Sn); 
writing the data portion to a persistent memory write cache (FIG. 4 step 128 Write data to staging RAM) within the storage array enclosure (FIG. 1 NVRAM Cache 46 in Storage Device Enclosure 30; [0024] Non-Volatile Random Access Memory (NVRAM) cache, also referred to as a “staging RAM,”), wherein writing the data portion to the persistent memory write cache includes: 
providing the write request to a a first persistent memory device of the persistent memory write cache via a first remote direct memory access (RDMA) write operation from the storage processor directly to the first persistent memory device ([0059] In some embodiments, NVRAM cache 46 may be distributed among storage devices 28, e.g., by equally splitting the cache among the storage device and allocating an equal portion on each storage device, while preserving the replication on different failure domains; [0040] RAID layer 48 implements a RAID-10 scheme, i.e., replicates and stores two copies of each data item on two different storage devices 28…Other examples described below use RAID-6) of the persistent memory write cache ([0083] At a staging step 128, agent 40 writes the data (provided in the write request) to staging RAM 46, e.g., using RDMA write operations); and
([0059]; [0040]) via a second RDMA write operation from the storage processor directly to the second persistent memory device of the persistent memory write cache ([0083] At a staging step 128, agent 40 writes the data (provided in the write request) to staging RAM 46, e.g., using RDMA write operations);
 generating, in response to writing the data to the persistent memory write cache within the storage array enclosure, a write notification to the host that provided the write request (FIG. 4 step 144 Acknowledge write completion to application); 
determining whether the first storage processor is unavailable ([0109] upon server failure); and 
Friedman et al. do not appear to explicitly teach “in response to determining the first storage processor is unavailable, accessing write cache data associated with the first storage processor to the second storage processor, the first storage controller, and the second storage controller.” However, Marripudi et al. disclose:
in response to determining the first storage processor is unavailable, accessing write cache data associated with the first storage processor to the second storage processor, the first storage controller, and the second storage controller ([0047] if one of the server nodes fails the data storage device is still accessible through the other server node).
Friedman et al. and Marripudi et al. are analogous art because Friedman et al. teach distributed storage and Marripudi et al. teach providing redundancy to computer systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Friedman et al. and Marripudi et al. before him/her,  with the teachings of Marripudi et al. using the Marripudi’s adaptive multipath fabric of connections that provides alternate paths for data traffic (Marripudi) would enable the servers that are fully functioning to access the cache, the first controller, and the second controller when one of the servers fails. The combination would enable a more reliable system with high performance access to data and other computing resources (Marripudi [0003]).
Regarding claim 2, Friedman et al. further disclose:. 
The computer implemented method of claim 1, wherein the storage system includes a plurality of storage processors configured to receive a plurality of write requests (FIG. 1 Server S1 and Server S2).
Regarding claim 3, Friedman et al. further disclose:. 
The computer implemented method of claim 2, further comprising: 
accessing, via a first storage processor (FIG. 1 Server S1), write cache data associated with a second storage processor (FIG. 1 Server S2) from the persistent memory write cache ([0052] Servers 24 typically write to and read from NVRAM cache 46 using RDMA) with the storage array enclosure (FIG. 1 NVRAM Cache 46).
Regarding claim 8, Friedman et al. disclose: 
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising ([0037] servers 24 and/or storage controllers 36 comprise general-purpose processors, which are programmed in software to carry out the functions described herein. The software may be downloaded to the processors in electronic form, over a network, for example, or it may, alternatively or additionally, be provided and/or stored on non-transitory tangible media, such as magnetic, optical, or electronic memory):
The remaining limitations of claim 8 are substantially similar to the limitations of independent claim 1 and are rejected over Friedman et al. and Marripudi et al. as discussed above. The limitations of claims 9 and 10 are substantially similar to the limitations of claims 2 and 3 and are similarly rejected.
Regarding claim 15, Friedman et al. disclose: 
A computing system including a processor and memory configured to perform operations comprising ([0037] servers 24 and/or storage controllers 36 comprise general-purpose processors, which are programmed in software to carry out the functions described herein. The software may be downloaded to the processors in electronic form, over a network, for example, or it may, alternatively or additionally, be provided and/or stored on non-transitory tangible media, such as magnetic, optical, or electronic memory):
The remaining limitations of claim 15 are substantially similar to the limitations of independent claim 1 and are rejected over Friedman et al. and Marripudi et al. as discussed above. The limitations of claims 16 and 17 are substantially similar to the limitations of claims 2 and 3 and are similarly rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. and Marripudi et al. as applied to claim 1 above, and further in view of Helmick et al. (US 2019/0310913).
Regarding claim 7, Friedman et al. and Marripudi et al. do not appear to explicitly teach while Helmick et al. disclose: 
([0019] Various interconnect solutions can provide improved throughput with communications between components on the fabric. In some embodiments, using dual ported NVMe drives allows multiple master devices to communicate data with the storage devices through the different ports of the NVMe drives. In some embodiments, GPU/CPU interconnect solutions such as CCIX, NVIDIA's NVLink, Gen-Z, RapidIO, NVMe over Fabrics (NVMeoF)).
Friedman et al., Marripudi et al., and Helmick et al. are analogous art because Friedman et al. teach distributed storage; Marripudi et al. teach providing redundancy to computer systems; and Helmick et al. teach implementing scalable caching on storage devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Friedman et al., Marripudi et al., and Helmick et al. before him/her, to modify the combined teachings of Friedman et al., and Marripudi et al. with the teachings of Helmick et al. because the use of NVMe over Fabrics allows multiple master devices to communicate data with the storage devices through the different ports of the NVMe drives. The combination would improve throughput with communications between components of the fabric (Helmick et al. [0019]).
The limitations of claim 14 are substantially similar to the limitations of claims 7 and are similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. and Marripudi et al. as applied to claim 1 above, and further in view of Davis et al. (US 2015/0277512).
Regarding claim 21, Friedman et al. and Marripudi et al. do not appear to explicitly teach while Davis et al. disclose: 
The computer implemented method of claim 1, wherein the storage array enclosure further includes a drive carrier ([0002] a solid state storage carrier), a disk drive ([0018] storage enclosure might be arranged for receiving 3.5 inch disk drives or 2.5 inch disk drives, or a combination of the two), and a midplane ([0017] storage enclosure 2 has a front section 8 and a rear section 10 separated by a midplane 12).
Friedman et al., Marripudi et al., and Davis et al. are analogous art because Friedman et al. teach distributed storage; Marripudi et al. teach providing redundancy to computer systems; and Davis et al. teach solid state storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Friedman et al., Marripudi et al., and Davis et al. before him/her, to modify the combined teachings of Friedman et al. and Marripudi et al. with the teachings of Davis et al. in order to provide a solid state storage carrier that enables plural solid state storage devices to be housed within a carrier that is sized so as to be able to fit into a slot within a storage system that might have been designed originally to house a different type of storage medium. (Davis et al. [0022]) As a result, the combination is able to utilize the significant infrastructure within storage even if the storage media themselves change. (Davis et al. [0022])

Response to Arguments
Applicant’s arguments, filed February 9, 2022, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Friedman et al. and Marripudi et al..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137